



COURT OF APPEAL FOR ONTARIO

CITATION: Whiteman v. Iamkhong, 2015 ONCA 687

DATE: 20151013

DOCKET: C57975

Laskin, Pardu and Brown JJ.A.

BETWEEN

Percy
    Wilbert Whiteman

Plaintiff (Appellant)

and

Suwalee
    Iamkhong, a.k.a. Ricky Iamkhong, Her Majesty the Queen in Right of Canada, The
    Attorney General of Canada, Dr. Martin Taylor, and Zanzibar Tavern Inc.

Defendants (Respondents)

Talman Rodocker and Joe Giuliana,
    for the appellant

Marina Stefanovic and Kareena
    Wilding, for the respondent The Attorney General of Canada

Allyson Fox, for the respondent
    Zanzibar Tavern Inc.

Christopher Hubbard and Carole
    Piovesan, for the respondent Dr. Martin Taylor

Heard: June 22, 2015

On appeal from
    the judgment of Justice Carole J. Brown of the Superior Court of Justice, dated
    October 30, 2013.

COSTS ENDORSEMENT

[1]

Following the release of the courts written endorsement on July 29,
    2015, the appellant settled the issue of costs with the respondents, Her
    Majesty the Queen in Right of Canada, The Attorney General of Canada, and Dr.
    Martin Taylor.

[2]

The appellant and the respondent, Zanzibar Tavern Inc., filed cost
    submissions.  Having reviewed those submissions, we conclude that costs should
    follow the success on the appeal, and we order the appellant to pay the
    respondent, Zanibar Tavern Inc., costs of the appeal fixed in the amount of
    $3,500.00, inclusive of disbursements and HST.

John
    Laskin J.A.

G. Pardu
    J.A.

David
    Brown J.A.


